Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 1 of 16 Page ID #:514




    1
    2
    3
    4
    5
    6
    7
    8
                                UNITED STATES DISTRICT COURT
    9
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11
        WILLIAM KISSAS p/k/a/ “WILL K”,            Case No. 2:20-cv-04534-RGK-JEM
   12
                   Plaintiff,                      [Hon. R. Gary Klausner]
   13
             vs.                                   STIPULATED PROTECTIVE
   14                                              ORDER
      MACKENZIE JOHNSON p/k/a
   15 “MAKJ”, an individual, TINASHE               [Discovery Document: Referred to
      JORGENSEN KACHINGWE p/k/a                    Magistrate Judge John E. McDermott]
   16 “TINASHE”, an individual, TINASHE
      MUSIC, INC., a California corporation,       Trial Date:    August 24, 2021
   17 CONNOR MCDONOUGH, an
      individual, RILEY MCDONOUGH, an
   18 individual, and MAX LEVIN, an
      individual,
   19
                   Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 2 of 16 Page ID #:515




    1         1.    PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve the production of confidential,
    3 proprietary, private, or trade secret information for which special protection from
    4 public disclosure and from use for any purpose other than prosecuting this litigation
    5 is warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6 enter the following Stipulated Protective Order. The parties acknowledge that this
    7 Order does not confer blanket protections on all disclosures or responses to
    8 discovery and that the protection it affords from public disclosure and use extends
    9 only to the limited information and items that are entitled to confidential treatment
   10 under applicable legal principles. The parties further acknowledge, as set forth
   11 below, that this Stipulated Protective Order does not entitle them to file confidential
   12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   13 followed and the standards that will be applied when a party seeks permission from
   14 the Court to file material under seal.
   15         2.    GOOD CAUSE STATEMENT
   16         This action is likely to involve commercial, financial, technical and/or
   17 proprietary information (including the amounts and whereabouts of music royalties
   18 and other revenue paid to all of the defendants from January 1, 2019, to the present,
   19 already subpoenaed by Plaintiff from fifteen (15) providers) for which special
   20 protection from public disclosure and from use for any purpose other than
   21 prosecution of this action is warranted. Such confidential and proprietary materials
   22 and information consist of, among other things, confidential business or financial
   23 information, and commercial information (including information implicating
   24 privacy rights of the parties and third parties), information otherwise generally
   25 unavailable to the public, or which may be privileged or otherwise protected from
   26 disclosure under state or federal statutes, court rules, case decisions, or common
   27 law.
   28 / / /
                                                  -2-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 3 of 16 Page ID #:516




    1         Accordingly, to expedite the flow of information, to facilitate the prompt
    2 resolution of disputes over confidentiality of discovery materials, to adequately
    3 protect information the parties are entitled to keep confidential, to ensure that the
    4 parties are permitted reasonable necessary uses of such material in preparation for
    5 and in the conduct of trial, to address their handling at the end of the litigation, and
    6 serve the ends of justice, a protective order for such information is justified in this
    7 matter. It is the intent of the parties that information will not be designated as
    8 confidential for tactical reasons and that nothing will be so designated without a
    9 good faith belief that it has been maintained in a confidential, non-public manner,
   10 and that there is good cause why it should not be part of the public record of this
   11 case.
   12         3.    DEFINITIONS
   13               3.1    Action: Kissas v. Johnson et al., United States District Court –
   14 Central District Case No. 2:20-cv-04534-RGK-JEM.
   15               3.2    Challenging Party: A Party or Non-Party that challenges the
   16 designation of information or items under this Order.
   17               3.3    “CONFIDENTIAL” Information or Items: Information
   18 (regardless of how it is generated, stored or maintained) or tangible things that
   19 qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
   20 above in the Good Cause Statement.
   21               3.4    Counsel: Outside Counsel of Record and House Counsel (as
   22 well as their support staff).
   23               3.5    Designating Party: A Party or Non-Party that designates
   24 information or items that it produces in disclosures or in responses to discovery as
   25 “CONFIDENTIAL.”
   26 / / /
   27 / / /
   28 / / /
                                                  -3-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 4 of 16 Page ID #:517




    1               3.6    Disclosure or Discovery Material: All items or information,
    2 regardless of the medium or manner in which it is generated, stored, or maintained
    3 (including, among other things, testimony, transcripts, and tangible things), that are
    4 produced, disclosed, or generated in connection with disclosures or responses to
    5 discovery in this matter.
    6               3.7    Document: Any object from which information may be derived,
    7 including, but not limited to, writings, letters, notes, memoranda, correspondence,
    8 investigation files, reports, e-mails, messages, records, logs, invoices, bills,
    9 statements, contracts, agreements, leases, opinions, drawings, plans, graphs, charts,
   10 photographs, images, audio files, and recordings. “Document” also includes
   11 electronically maintained information, including, but not limited to, electronic or
   12 computerized forms of any document, data and databases, electronic mail, and
   13 spreadsheets.
   14               3.8    Expert: A person with specialized knowledge or experience in a
   15 matter pertinent to the litigation who has been retained by a Party or its counsel to
   16 serve as an expert witness or as a consultant in this Action, including such person’s
   17 secretarial and clerical employees who are actively assisting him or her.
   18               3.9    House Counsel: Attorneys who are employees of a party to this
   19 Action, or a parent, subsidiary, or affiliate of a party to this Action. House Counsel
   20 does not include Outside Counsel of Record or any other outside counsel.
   21               3.10 Non-Party: Any natural person, partnership, corporation,
   22 association, or other legal entity not named as a Party to this action.
   23               3.11 Outside Counsel of Record: Attorneys who are not employees of
   24 a party to this Action but are retained to represent or advise a party to this Action
   25 and have appeared in this Action on behalf of that party or are affiliated with a law
   26 firm which has appeared on behalf of that party, and includes support staff.
   27 / / /
   28 / / /
                                                  -4-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 5 of 16 Page ID #:518




    1               3.12 Party: Any party to this Action, including all of its officers,
    2 directors, employees, consultants (excluding Experts), and Outside Counsel of
    3 Record (and their support staffs).
    4               3.13 Producing Party: A Party or Non-Party that produces Disclosure
    5 or Discovery Material in this Action.
    6               3.14 Professional Vendors: Persons or entities that provide litigation
    7 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
    8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
    9 and their employees and subcontractors.
   10               3.15 Protected Material: Any Disclosure or Discovery Material that is
   11 designated as “CONFIDENTIAL.”
   12               3.16 Receiving Party: A Party that receives Disclosure or Discovery
   13 Material from a Producing Party.
   14          4.   SCOPE
   15               4.1    The protections conferred by this Stipulation and Order cover not
   16 only Protected Material (as defined above), but also (1) any information copied or
   17 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   18 compilations of Protected Material; and (3) any testimony, conversations, or
   19 presentations by Parties or their Counsel that might reveal Protected Material.
   20 However, the protections conferred by this Stipulation and Order do not cover the
   21 following information: (a) any information that is in the public domain at the time of
   22 disclosure to a Receiving Party or becomes part of the public domain after its
   23 disclosure to a Receiving Party as a result of publication not involving a violation of
   24 this Order, including becoming part of the public record through trial or otherwise;
   25 and (b) any information known to the Receiving Party prior to the disclosure or
   26 obtained by the Receiving Party after the disclosure from a source who obtained the
   27 information lawfully and under no obligation of confidentiality to the Designating
   28 Party.
                                                 -5-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 6 of 16 Page ID #:519




    1               4.2    Any use of Protected Material at trial shall be governed by either
    2 a separate written agreement of the Parties or the orders of the trial judge. This
    3 Order does not govern the use of Protected Material at trial.
    4         5.    DURATION
    5               5.1    Once the Action proceeds to trial, all of the information that was
    6 designated as confidential or maintained pursuant to this Protective Order becomes
    7 public and will be presumptively available to all members of the public, including
    8 the press, unless compelling reasons supported by specific factual findings to
    9 proceed otherwise are made to the trial judge in advance of the trial. See Kamakana
   10 v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
   11 (distinguishing “good cause” showing for sealing documents produced in discovery
   12 from “compelling reasons” standard when merits-related documents are part of court
   13 record). Accordingly, the terms of this Protective Order do not extend beyond the
   14 commencement of the trial
   15         6.    DESIGNATING PROTECTED MATERIAL
   16               6.1    The Designating Party shall have the right to designate as
   17 “CONFIDENTIAL” any documents, testimony or information that the Designating
   18 Party in good faith believes to contain non-public information that is entitled to
   19 confidential treatment under applicable law, including but not limited to, discovery
   20 between the Parties and obtained from third parties.
   21               6.2    Exercise of Restraint and Care in Designating Material for
   22 Protection: Each Party or Non-Party that designates information or items for
   23 protection under this Order must take care to limit any such designation to specific
   24 material that qualifies under the appropriate standards. The Designating Party must
   25 designate for protection only those parts of material, documents, items, or oral or
   26 written communications that qualify so that other portions of the material,
   27 documents, items, or communications for which protection is not warranted are not
   28 swept unjustifiably within the ambit of this Order.
                                                 -6-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 7 of 16 Page ID #:520




    1        Mass, indiscriminate, or routinized designations are prohibited. Designations
    2 that are shown to be clearly unjustified or that have been made for an improper
    3 purpose (e.g., to unnecessarily encumber the case development process or to impose
    4 unnecessary expenses and burdens on other parties) may expose the Designating
    5 Party to sanctions.
    6        If it comes to a Designating Party’s attention that information or items that it
    7 designated for protection do not qualify for protection, that Designating Party must
    8 promptly notify all other Parties that it is withdrawing the inapplicable designation.
    9               6.3     Manner and Timing of Designations: Except as otherwise
   10 provided in this Order, or as otherwise stipulated or ordered, Disclosure or
   11 Discovery Material that qualifies for protection under this Order must be clearly so
   12 designated before the material is disclosed or produced, except in the case of
   13 documents produced by third parties, which shall be so designated within thirty (30)
   14 days of receipt by the Designating Party.
   15               6.4     Designation in conformity with this Order requires the following:
   16                       (a)     For information in documentary form (e.g., paper or
   17 electronic documents, but excluding transcripts of depositions or other pretrial or
   18 trial proceedings), that the Producing Party affix at a minimum, the legend
   19 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   20 contains protected material. If only a portion or portions of the material on a page
   21 qualifies for protection, the Producing Party also must clearly identify the protected
   22 portion(s) (e.g., by making appropriate markings in the margins).
   23                       (b)     A Party or Non-Party that makes original documents
   24 available for inspection need not designate them for protection until after the
   25 inspecting Party has indicated which documents it would like copied and produced.
   26 During the inspection and before the designation, all of the material made available
   27 for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   28 identified the documents it wants copied and produced, the Producing Party must
                                                   -7-
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 8 of 16 Page ID #:521




    1 determine which documents, or portions thereof, qualify for protection under this
    2 Order. Then, before producing the specified documents, the Producing Party must
    3 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
    4 If only a portion or portions of the material on a page qualifies for protection, the
    5 Producing Party also must clearly identify the protected portion(s) (e.g., by making
    6 appropriate markings in the margins).
    7                      (c)     For testimony given in depositions, hearings, or other
    8 proceedings, that the Designating Party identify the Disclosure or Discovery
    9 Material (1) on the record, before the close of the deposition, hearing, or other
   10 proceeding; or (2) in a written notice to all other Parties, given within 21 days after
   11 the Designating Party’s receipt of the transcript for the deposition protected
   12 testimony.
   13                      (d)     For information produced in any other form and for any
   14 other tangible items, that the Producing Party affix the legend “CONFIDENTIAL”
   15 in a prominent place on the exterior of the container or containers in which the
   16 information is stored. If only a portion or portions of the information warrants
   17 protection, the Producing Party, to the extent practicable, shall identify the protected
   18 portion(s).
   19               6.5    Inadvertent Failure to Designate: If timely corrected, an
   20 inadvertent failure to designate qualified information or items does not, standing
   21 alone, waive the Designating Party’s right to secure protection under this Order for
   22 such material. The Receiving Party may dispute the corrected designation pursuant
   23 to the provisions of this order for challenging designations. Upon timely correction
   24 of a designation and until any dispute concerning the correction is resolved, the
   25 Receiving Party must make reasonable efforts to assure that the material is treated in
   26 accordance with the provisions of this Order.
   27 / / /
   28 / / /
                                                   -8-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 9 of 16 Page ID #:522




    1         7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2               7.1    Timing of Challenges: Any party or Non-Party may challenge a
    3 designation of confidentiality at any time that is consistent with the Court’s
    4 Scheduling Order. Unless a prompt challenge to a Designating Party’s
    5 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
    6 unnecessary economic burdens, or a significant disruption or delay of litigation, a
    7 Party does not waive its right to challenge a confidentiality designation by electing
    8 not to mount a challenge promptly after the original designation is disclosed.
    9               7.2    Meet and Confer: The Challenging Party shall initiate the
   10 dispute resolution process under Local Rule 37.1 et seq.
   11               7.3    Judicial Intervention: If the Parties cannot resolve a challenge
   12 without court intervention, the Parties shall initiate the judicial dispute resolution
   13 process under Local Rule 37. Any motion brought pursuant to this provision must be
   14 accompanied by a competent declaration affirming that the movants have complied
   15 with the meet and confer requirements imposed by the preceding Meet and Confer
   16 paragraph (7.2).
   17               7.4     In the event that counsel for a Party receiving Documents,
   18 testimony or Information in discovery designated as “Confidential” objects to such
   19 designation with respect to any or all of such items, said counsel shall advise
   20 counsel for the Designating Party, in writing, of such objections, the specific
   21 documents, testimony or information to which each objection pertains, and the
   22 specific reasons and support for such objections (the “Designation Objections”).
   23 Counsel for the Designating Party shall have thirty (30) days from receipt of the
   24 written Designation Objections to either (a) agree in writing to de-designate
   25 documents, testimony or information pursuant to any or all of the Designation
   26 Objections and/or (b) file a motion with the Court seeking to uphold any or all
   27 designations on documents, testimony or information addressed by the Designation
   28 Objections (the “Designation Motion”). Pending a resolution of the Designation
                                                  -9-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 10 of 16 Page ID #:523




    1 Motion by the Court, any and all existing designations on the documents, testimony
    2 or information at issue in such Motion shall remain in place. The Designating Party
    3 shall have the burden on any Designation Motion of establishing the applicability of
    4 its “CONFIDENTIAL” designation. In the event that the Designation Objections are
    5 neither timely agreed to nor timely addressed in the Designation Motion, then such
    6 documents, testimony or information shall be de-designated in accordance with the
    7 Designation Objection applicable to such material.
    8                7.5   The burden of persuasion in any such challenge proceeding shall
    9 be on the Designating Party. Frivolous challenges, and those made for an improper
   10 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   11 parties) may expose the Challenging Party to sanctions. Unless the Designating
   12 Party has waived or withdrawn the confidentiality designation, all parties shall
   13 continue to afford the material in question the level of protection to which it is
   14 entitled under the Producing Party’s designation until the Court rules on the
   15 challenge.
   16         8.     ACCESS TO AND USE OF PROTECTED MATERIAL
   17                8.1   Basic Principles: A Receiving Party may use Protected Material
   18 that is disclosed or produced by another Party or by a Non-Party in connection with
   19 this Action only for prosecuting, defending, or attempting to settle this Action. Such
   20 Protected Material may be disclosed only to the categories of persons and under the
   21 conditions described in this Order. When the Action has been terminated, a
   22 Receiving Party must comply with the provisions below. Protected Material must
   23 be stored and maintained by a Receiving Party at a location and in a secure manner
   24 that ensures that access is limited to the persons authorized under this Order.
   25         Nothing in this Order shall limit a Party’s use or disclosure of its own
   26 information.
   27         This Order is without prejudice to the right of any Party hereto to: (i) object to
   28 any discovery request; (ii) apply to the Court for any further order relating to any
                                                  -10-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 11 of 16 Page ID #:524




    1 confidential information; or (iii) apply to the Court for an order permitting
    2 disclosure of Protected Materials or Information other than as provided herein.
    3         The provisions of this Order may also be modified on a Party’s or the Court’s
    4 own motion.
    5                8.2   Disclosure of “CONFIDENTIAL” Information or Items: Unless
    6 otherwise ordered by the Court or permitted in writing by the Designating Party, a
    7 Receiving Party may disclose any information or item designated
    8 “CONFIDENTIAL” only to:
    9                      (a)     The Receiving Party’s Outside Counsel of Record in this
   10 Action, as well as employees of said Outside Counsel of Record to whom it is
   11 reasonably necessary to disclose the information for this Action;
   12                      (b)     The officers, directors, and employees (including House
   13 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
   14 Action;
   15                      (c)     Experts (as defined in this Order) of the Receiving Party to
   16 whom disclosure is reasonably necessary for this Action and who have signed the
   17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   18                      (d)     The Court and its personnel;
   19                      (e)     Court reporters and videographers (and their staff)
   20 engaged by the Parties for depositions or any other court proceeding in this Action;
   21                      (f)     Professional jury or trial consultants, mock jurors, and
   22 Professional Vendors to whom disclosure is reasonably necessary for this Action
   23 and who have signed the “Acknowledgment and Agreement to be Bound” attached
   24 as Exhibit A hereto;
   25                      (g)     The author or recipient of a document containing the
   26 information or a custodian or other person who otherwise possessed or knew the
   27 information;
   28 / / /
                                                  -11-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 12 of 16 Page ID #:525




    1                      (h)     During their depositions or any evidentiary hearing (or
    2 preparation for either), witnesses, and attorneys for witnesses, in the Action to
    3 whom disclosure is reasonably necessary, provided: (i) the deposing party requests
    4 that the witness sign the “Acknowledgment and Agreement to Be Bound;” and (ii)
    5 they will not be permitted to keep any Protected Material unless they sign the
    6 “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by the
    7 Designating Party or ordered by the Court. Pages of transcribed deposition
    8 testimony or exhibits to depositions that reveal Protected Material may be separately
    9 bound by the court reporter and may not be disclosed to anyone except as permitted
   10 under this Stipulated Protective Order; and
   11                      (i)     Any mediator or settlement officer, and their supporting
   12 personnel, mutually agreed upon by any of the parties engaged in settlement
   13 discussions.
   14       9. PROTECTED MATERIAL SUBPOENAED OR ORDERED
        PRODUCED IN OTHER LITIGATION
   15
   16                9.1   If a Party is served with a subpoena or a court order issued in
   17 other litigation that compels disclosure of any information or items designated in
   18 this Action as “CONFIDENTIAL,” that Party must:
   19                      (a)     Promptly notify in writing the Designating Party. Such
   20 notification shall include a copy of the subpoena or court order;
   21                      (b)     Promptly notify in writing the party who caused the
   22 subpoena or order to issue in the other litigation that some or all of the material
   23 covered by the subpoena or order is subject to this Protective Order. Such
   24 notification shall include a copy of this Stipulated Protective Order; and
   25                      (c)     Cooperate with respect to all reasonable procedures sought
   26 to be pursued by the Designating Party whose Protected Material may be affected.
   27                9.2   If the Designating Party timely seeks a protective order, the Party
   28 or Non-Party served with the subpoena or court order shall not produce any
                                                  -12-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 13 of 16 Page ID #:526




    1 information designated in this action as “CONFIDENTIAL” before a determination
    2 by the Court from which the subpoena or order issued, unless the Party has obtained
    3 the Designating Party’s permission. The Designating Party shall bear the burden
    4 and expense of seeking protection in that court of its confidential material and
    5 nothing in these provisions should be construed as authorizing or encouraging a
    6 Receiving Party in this Action to disobey a lawful directive from another court.
    7        10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    8 PRODUCED IN THIS LITIGATION
    9               10.1 The terms of this Order are applicable to information produced
   10 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   11 information produced by Non-Parties in connection with this litigation is protected
   12 by the remedies and relief provided by this Order. Nothing in these provisions
   13 should be construed as prohibiting a Non-Party from seeking additional protections.
   14               10.2 In the event that a Party is required, by a valid discovery request,
   15 to produce a Non-Party’s confidential information in its possession, and the Party is
   16 subject to an agreement with the Non-Party not to produce the Non-Party’s
   17 confidential information, then the Party shall:
   18                     (a)     Promptly notify in writing the Requesting Party and the
   19 Non-Party that some or all of the information requested is subject to a
   20 confidentiality agreement with a Non-Party;
   21                     (b)     Promptly provide the Non-Party with a copy of the
   22 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   23 reasonably specific description of the information requested; and
   24                     (c)     Make the information requested available for inspection
   25 by the Non-Party, if requested.
   26               10.3 If the Non-Party fails to seek a protective order from this court
   27 within fourteen (14) days of receiving the notice and accompanying information, the
   28 Receiving Party may produce the Non-Party’s confidential information responsive
                                                 -13-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 14 of 16 Page ID #:527




    1 to the discovery request. If the Non-Party timely seeks a protective order, the
    2 Receiving Party shall not produce any information in its possession or control that is
    3 subject to the confidentiality agreement with the Non-Party before a determination
    4 by the Court. Absent a court order to the contrary, the Non-Party shall bear the
    5 burden and expense of seeking protection in this Court of its Protected Material.
    6         11.   UNAUTHORIZED DISCLOSURE OF PROTECTED
    7 MATERIAL
    8               11.1 If a Receiving Party learns that, by inadvertence or otherwise, it
    9 has disclosed Protected Material to any person or in any circumstance not authorized
   10 under this Stipulated Protective Order, the Receiving Party must immediately (1)
   11 notify in writing the Designating Party of the unauthorized disclosures, (2) use its best
   12 efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   13 person or persons to whom unauthorized disclosures were made of all the terms of this
   14 Order, and (4) request such person or persons to execute the “Acknowledgment and
   15 Agreement to be Bound” that is attached hereto as Exhibit A.
   16         12.   INADVERTENT PRODUCTION OF PRIVILEGED OR
   17 OTHERWISE PROTECTED MATERIAL
   18               12.1 When a Producing Party gives notice to Receiving Parties that
   19 certain inadvertently produced material is subject to a claim of privilege or other
   20 protection, the obligations of the Receiving Parties are those set forth in Federal
   21 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   22 whatever procedure may be established in an e-discovery order that provides for
   23 production without prior privilege review. Pursuant to Federal Rule of Evidence
   24 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   25 of a communication or information covered by the attorney-client privilege or work
   26 product protection, the parties may incorporate their agreement in the Stipulated
   27 Protective Order submitted to the Court.
   28 / / /
                                                 -14-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 15 of 16 Page ID #:528




    1         13.   MISCELLANEOUS
    2               13.1 Right to Further Relief: Nothing in this Order abridges the right
    3 of any person to seek its modification by the Court in the future.
    4               13.2 Right to Assert Other Objections: By stipulating to the entry of
    5 this Protective Order, no Party waives any right it otherwise would have to object to
    6 disclosing or producing any information or item on any ground not addressed in this
    7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    8 ground to use in evidence of any of the material covered by this Protective Order.
    9               13.3 Filing Protected Material: A Party that seeks to file under seal
   10 any Protected Material must comply with Civil Local Rule 79-5. Protected Material
   11 may only be filed under seal pursuant to a court order authorizing the sealing of the
   12 specific Protected Material at issue. If a Party's request to file Protected Material
   13 under seal is denied by the Court, then the Receiving Party may file the information
   14 in the public record unless otherwise instructed by the Court.
   15         14.   FINAL DISPOSITION
   16               14.1 After the final disposition of this Action, as defined above,
   17 within sixty (60) days of a written request by the Designating Party, each Receiving
   18 Party must return all Protected Material to the Producing Party or destroy such
   19 material. As used in this subdivision, “all Protected Material” includes all copies,
   20 abstracts, compilations, summaries, and any other format reproducing or capturing
   21 any of the Protected Material. Whether the Protected Material is returned or
   22 destroyed, the Receiving Party must submit a written certification to the Producing
   23 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
   24 deadline that (1) identifies (by category, where appropriate) all the Protected
   25 Material that was returned or destroyed and (2) affirms that the Receiving Party has
   26 not retained any copies, abstracts, compilations, summaries or any other format
   27 reproducing or capturing any of the Protected Material. Notwithstanding this
   28 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                                                 -15-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04534-RGK-JEM Document 50 Filed 04/21/21 Page 16 of 16 Page ID #:529




    1 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
    2 deposition and trial exhibits, expert reports, attorney work product, and consultant
    3 and expert work product, even if such materials contain Protected Material. Any
    4 such archival copies that contain or constitute Protected Material remain subject to
    5 this Protective Order as set forth above.
    6        Any violation of this Order may be punished by any and all appropriate
    7 measures including, without limitation, contempt proceedings and/or monetary
    8 sanctions.
    9        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   10
   11 DATED: April 21, 2021
   12
   13
                                              HON. JOHN E. MCDERMOTT
   14
                                              United States Magistrate Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -16-
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
